internal_revenue_service number release date index number ------------------------- --------------------------- ---------------------------------- ---------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-136893-04 date date ------------ ------------------------------ ---------------------------------- ---------------------------------- company x company x ------------------------------------------- company y ------------------------------------------- date dear --------------- this is in reply to your letter of date submitted by your authorized representative requesting rulings that certain contracts proposed to be issued by taxpayer will qualify as insurance contracts for federal_income_tax purposes facts of an affiliated_group_of_corporations that currently includes company x company y and dealers company x files its federal_income_tax return using the accrual_method of accounting and a taxable_year ending date and are taxable as c corporations for federal_income_tax purposes dealers are engaged in the business of selling automobiles to their retail customers company x files a consolidated federal_income_tax return as the common parent dealers are organized as corporations under the laws of their respective states in connection with dealers’ automotive sales dealers will offer their customers vehicle service contracts contracts developed and marketed by taxpayer taxpayer will be a newly formed corporation and a wholly-owned subsidiary of company y taxpayer will join in the consolidated federal_income_tax return with company x company y and dealers the contracts will provide the purchaser of automobiles sold plr-136893-04 by dealers with protection against economic loss for certain expenses related to vehicle repair not covered by the manufacturer’s warranty the contracts will also cover a portion of the replacement vehicle rental expense and towing and road service expense associated with a mechanical breakdown the contracts will not cover any preventative or routine maintenance such as engine tune-up suspension alignment filters or fluids they also will not cover incidental or consequential damages such as property damage personal injury or loss of automobile use the contract period will be based upon a maximum period of time or a maximum number of miles driven whichever occurs first the business of taxpayer will consist solely of issuing contracts and performing services that consist primarily of premium fee and claims processing in conjunction with the contracts as well as support services to assist in marketing the contracts the taxpayer’s entire allocated staff will be devoted to these functions but the taxpayer will also contract with an unrelated administrator to assist in providing policy agreement processing adjusting services and claim administration taxpayer will not provide any repair services to holders of the contracts upon sale of a contract the dealers will collect the entire premium from the policyholder on behalf of taxpayer and will remit a specific_portion to taxpayer and retain the balance as commission taxpayer will then reimburse the repairing facilities or the holder of the contract for the costs covered in the contract in the states it is permitted to do so taxpayer will be the sole obligor for each vehicle service_contract that it issues to comply with certain states requirements taxpayer will enter into a contractual liability insurance_policy with an unrelated insurance_company ic under which ic may become liable to the holder of the contract if taxpayer fails to perform under the terms of the contract ic may collect from taxpayer any amount_paid by ic pursuant to the contractual liability insurance_policy to provide additional security ic will require taxpayer to establish a_trust account in which ic may draw upon in the event of a claim under the contractual liability policy this trust would be permitted to invest only in cash or cash equivalents alternatively ic will allow taxpayer to provide a letter_of_credit in favor of ic law and analysis sec_831 provides that taxes as computed in sec_11 are imposed for each taxable_year on the taxable_income of each insurance_company other than a life_insurance_company insurance_companies subject_to tax under ' of the code are required to determine gross_income under ' b sec_832 provides that one of the items taken into account is the combined gross amount earned during the taxable_year from investment_income and from underwriting_income computed on the basis of plr-136893-04 the underwriting and investment exhibit of the annual_statement approved by the national association of insurance commissioners sec_832 defines aunderwriting income as premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred sec_832 provides that apremiums earned on insurance contracts during the taxable_year is the amount generally computed as follows from the amount of gross premiums written on insurance contracts during the taxable_year deduct return_premiums and premiums_paid for reinsurance and to the amount determine in add of the unearned premiums on outstanding business at the end of the preceding_taxable_year and deduct of the unearned premiums on outstanding business at the end of the taxable_year sec_831 provides that for purposes of sec_831 the term_insurance company has the meaning given to such term by sec_816 under sec_816 the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies neither the code nor the regulations thereunder define the terms insurance or insurance_contract the accepted definition of insurance for federal tax purposes is found in 312_us_531 in which the supreme court states that h istorically and commonly insurance involves risk-shifting and risk- distributing id pincite case law has defined an insurance_contract as a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss 199_f2d_508 7th cir in addition the risk transferred under the contract must involve the assumption of another's risk of economic loss 66_tc_1068 aff’d 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 while parent_corporation purchased a group-term_life_insurance policy from its wholly owned insurance subsidiary the arrangement was not held to be self-insurance because the economic risk of loss was not that of the parent modified on other grounds revrul_2001_31 2000_1_cb_1348 if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as a premium and set_aside for the payment of such a claim insuring many independent risks in return for numerous plr-136893-04 premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums see clougherty packing co f 2d pincite based on the information submitted we conclude that for federal_income_tax purposes the contracts are insurance contracts the contracts are aleatory contracts under which taxpayer is obligated to indemnify the purchaser of the contract for economic loss not covered by warranties provided by a manufacturer arising from the mechanical breakdown of and repair expense to a purchased motor_vehicle the contracts are not prepaid service contracts because taxpayer's liability is limited to indemnifying the vehicle service agreement contractholder for losses in the event a mechanical breakdown occurs taxpayer does not provide any repair services itself and does not provide reimbursement for any obligations that are properly the obligations of the manufacturer further by accepting a large number of risks taxpayer has distributed the risk of loss under the contracts so as to make the average loss more predictable based on taxpayer's representations concerning its proposed busine sec_1 the contracts are insurance contracts for federal tax purposes taxpayer will be an insurance_company within the meaning of sec_831 so long activities we find that more than half of taxpayer’s business will be the issuing of vehicle service agreements that are insurance contracts for federal_income_tax purposes thus taxpayer will qualify as an insurance_company for purposes of sec_831 conclusions as more than half of taxpayer’s business during the taxable_year consists of the issuing of contracts caveats concerning the tax consequences of any aspect or item discussed or referenced in this letter whether taxpayer's gross premiums include the entire amount the purchasers of the contracts pay to dealers representations submitted by taxpayer while this office has not verified any of the the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied no ruling has been requested and no opinion is expressed concerning a copy of this letter must be attached to any income_tax return to which it is pursuant to the power_of_attorney on file with this office a copy of this letter i sec_4 the ruling is directed only to the taxpayer requesting it sec_6110 plr-136893-04 material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent relevant being sent to your authorized representative sincerely thomas m preston senior counsel branch office of associate chief_counsel financial institutions products --------------------------- ------------------------------------------------------------- --------------------------------------------- ---------------------------------------- s
